Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Non-Responsive – Impermissible Shift
Bona fide attempt
The Amendment filed 06/09/2022 cancels claims 1-34 and adds new claims 35-54. Newly added claims 35-54 recite a patentably distinct invention not originally presented in the original set of claims filed on 08/15/2019. The amendment leaves no claims directed to the originally presented invention. An amendment presenting only claims to a non-elected invention is non-responsive (MPEP 821.03) and has not been entered.
The remaining claims are not readable on the elected invention because the inventions now presented would have been subject to a restriction requirement had they been originally presented with the inventions originally presented. The restriction requirement would have been set forth as follows:

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, filed (08/15/2019) drawn to receiving location information from a first client device; determining, based on the received location information, that the first client device is located within a predefined region surrounding at least a portion of a substance transfer station…and transmitting station information to a second client device, the station information based on the measured station time, classified in G06Q 10/0833.
II. Claims 35-54 (filed 06/09/2022) drawn to estimating the remaining disposal capacity of a substance transfer station using a flow rate senor associated with a pipeline input configured to measure the amount of substance, classified in G01F 1/88.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation, effects, and designs. Invention I is completely distinct from invention II, and is drawn to as receiving location from a first client device and determining that the device is located within a predefined region surrounding at least a portion of a substance transfer station, and transmitting station information to a second client device. Invention II discloses an entirely different system for estimating the remaining capacity of a substance transfer station using a sensor. Invention I is determining the location of a device and Invention II is measuring the capacity of a substance. The two inventions are completely distinct and unrelated. 
	Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.
EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

Examiner Comment
The Examiner notes that the above is NOT a requirement for restriction, as stated in the introductory section of this paper. It is merely an illustration of how a restriction requirement would have been set forth to illustrate an election by original presentation had the originally pending claims not been amended/cancelled. The present claim amendments leave no claims pending, and thus the amendments are non-responsive. In order for applicant to produce a responsive reply, the previously presented (and elected) and prosecuted claims 1-14 must be reinstated. Amendments to the previously presented claims may be made, but they must be directed to the same invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628